 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10   CLAYTON MENDEL, an                       CASE NO.: 2:19-cv-00216-TLN-EFB
     individual,
11                                            ORDER ON STIPULATION TO
                     Plaintiff,               EXTEND DEADLINE FOR
12                                            DEFENDANT TO RESPOND TO
           v.                                 COMPLAINT
13
     SOUTHERN MONO                            Dept:        2
14   HEALTHCARE DISTRICT dba                  Judge:       Hon. Troy L. Nunley
     MAMMATH HOSPITAL, a public
15   entity; MARK LIND, an individual;        Action Filed: February 4, 2019
     DOES 1 through 100, inclusive,           Trial Date: None set
16
                     Defendants.
17
18         Pending before the Court is the Stipulation to Extend Deadline for Defendant
19   SOUTHERN MONO HEALTHCARE DISTRICT dba MAMMOTH HOSPITAL
20   (“Defendant”) to Respond to the Complaint, filed by Plaintiff CLAYTON
21   MENDEL and that Defendant shall have until April 22, 2019 to respond to
22   Plaintiff’s Complaint. Upon review of the stipulation, the Court finds good cause
23   for the extension requested.
24   IT IS SO ORDERED.
25   Dated: April 10, 2019
26
27
                                                 Troy L. Nunley
28                                               United States District Judge
                                             -1-
       ORDER ON STIPULATION TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO COMPLAINT
     1745793v1                                                Case No. 2:18-cv-00216-TLN-EFB
